Case 1:20-cv-02437-JRS-MJD Document 28 Filed 12/14/20 Page 1 of 1 PageID #: 233




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 IONJI, LLC,                                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:20-cv-02437-JRS-MJD
                                                      )
 HODA HANNA,                                          )
 CATALYST SOLUTIONS HOLDINGS, LLC,                    )
                                                      )
                              Defendants.             )



                ORDER VACATING STATUS & SETTLEMENT CONFERENCES
                    HON. MAGISTRATE JUDGE MARK J. DINSMORE

        In light of the parties' Joint Stipulation to Dismiss with Prejudice [Dkt. 27], the Court

 hereby VACATES the Telephonic Status Conference set for December 15, 2020 at 4:30 p.m.

 and the Settlement Conference set for April 22, 2021 at 9:00 a.m.

        SO ORDERED.



        Dated: 14 DEC 2020




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court's ECF system.
